Pigott, J.
(dissenting). While I agree with the majority that parties may sometimes reach an “impasse” during contract negotiations (majority op at 500), neither party claims that is what happened here. Rather, IDT alleges that Tyco insisted that it had no obligation to negotiate and when Tyco did entertain negotiations, it did so in bad faith. Tyco admits that it took the position that it had no obligation to negotiate after this Court’s 2009 decision. Because Tyco had not been discharged of its obligations, either by this Court’s 2009 decision or by operation of law, I would affirm the order of the Appellate Division.
The obligation for Tyco to supply IDT with the wavelengths capacity arises out of the parties “valid settlement agreement” from 2001 (IDT Corp. v Tyco Group, S.A.R.L., 13 NY3d 209, 214 [2009]). In 2009, this Court held that IDT could not be successful on a claim for an anticipatory breach of the agreement for Tyco’s failure to turn over the wavelengths because the terms of that turnover were not yet completed and, at that juncture, there was no record support for the claim that Tyco had acted in bad faith during the negotiations of the turnover (id. at 214-215). We did not say, contrary to Tyco’s interpretation of our decision, that the parties were no longer bound to negotiate the terms of the turnover contemplated by the agreement. Rather, we expressly recognized that additional good faith *505negotiations were to . proceed as required by the settlement agreement (id. at 214 [“under the settlement agreement, the parties were required to negotiate the terms of the IRU and other agreements in good faith”]).
The current lawsuit concerns Tyco’s actions, and inaction, after our 2009 decision. While the majority criticizes the lengthy history of the parties’ dispute and IDT’s failure to include more documentary support for its allegation (see majority op at 503-504), this is a pre-pleading CPLR 3211 motion to dismiss the complaint. IDT was simply required to state a valid cause of action and, in my view, it did.
Judges Read, Rivera and Abdus-Salaam concur with Judge Smith; Judge Pigott dissents in an opinion in which Judge Graffeo concurs; Chief Judge Lippman taking no part.
Order reversed, with costs, order of Supreme Court, New York County, reinstated and certified question answered in the negative.